Title: To George Washington from Major General William Heath, 23 November 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Pecks kill [N.Y.] Novr 23rd 1779
        
        Enclosed are a number of passports from Genl Pattersons, for Good[s] &c. to be Sent from New York by the Flag to Persons in differant parts of this State I must Confess these in the Heat of war appear to me not a little extraordinary, and If one Family may be Supplyd why not another, and so on to an open trades The Passports of Mrs and Miss Colden Mrs McLarthy and Mrs Logan are in their Possession in order to have their effects ⟨illegible⟩ Some of those Ladies have large Supplies One of them three peices of Linnen, 50 yds Callico Sugar Tea &c. &c. &c. The whole Submitted to your Excellencys Determination. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
        
          P.S. Genl Huntington has Just hinted to me, that if the Troops could be Supplied with a Quantity of Indian Corn at Time which they would Bruise and boil it would tend much to Pacify them under their present want of Bread, whether it will be in the Power of the Commissary Gnl to furnish Corn Speedily your Excellency from his returns Can determine.
          
            W.H.
          
        
      